DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/26/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to Claim 5 has overcome the Claim objection previously set forth in the final office action dated 02/02/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted claims 1-11 in the application. In the previous response, the Applicant amended Claims 1, 4-5, 8-11 and added new Claims 12-13 and cancelled Claim 3. In the present response, the Applicant amended Claims 1, 5, 12 and added new Claim 14, Accordingly, Claims 1-2 and 4-14 are currently pending in the application.

Response to Arguments
Applicant’s remarks filled 04/26/2022, with respect to rejection of Claim 12 under 35 U.S.C. § 102(a)(1) and Claims 12-13 under 35 U.S.C. § 103 have been fully considered.
Applicant’s amendment to Claim 1, places the Claim in a condition for allowance; accordingly, any argument with respect to Claim 1 is considered to be moot. 
Applicant’s argument with respect to amended independent Claim 12, that Mau’s metallization of the circuit board 4 is not a part of the plug element used for electrical connection of the entire sensor arrangement is persuasive. 
However, the newly added limitation of “the rigid pin is part of a plug element for the electrical connection of the sensor arrangement” to Claim 12, is not taught or suggested by Mau, instead the newly cited DE10325971A1 to Hartl in rejection of the Claim 12, clearly teaches or suggests the newly added limitation, as cited in rejection of Claim 12 below.
Applicant’s argument with respect to previously presented Claim 13, that none of the elements 4/5/6/22 of DE10325971A1 to Hartl in rejection of Claim 13 are provided with a thermal contact with the pane, is not persuasive.
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.
Thermal contact between two structural bodies could be either in a “direct” way, where two bodies would be in an intimate contact with one another, or in an “indirect” way, where other intermediate bodies would be positioned in-between the two bodies.  
Following MPEP 2111 guideline, a person of an ordinary skilled in the art could easily interpret that; elements 4/5/6/22 of Hartl are indeed in an indirect thermal contact with pane 20.
Examiner suggest, using the terms such as “direct thermal contact” to define the intended limitation of Claim 13 drawn to “the rigid pin is connected thermally to a surface element which makes a larger thermal contact with the pane than the rigid pin itself, and the surface element is part of the electrical connection and part of a plug element” . 
	Accordingly, Examiner submits that Claims 12-13 of the present invention in a broadest reasonable interpretation, and consistent with the specification are properly taught or suggested by the cited art of record, as outlined in rejection of the Claims below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 12 and are rejected under 35 U.S.C. § 103 as being unpatentable over Mau et al (US 2009/0316751) in view of Hartl (DE10325971A1).
Regarding Claim 14, Mau (In Figs 1-3) disclose a sensor arrangement (1) for 
measurement of the temperature of a pane (2), comprising: 
a circuit carrier (4) with a temperature sensor (3) arranged thereon, (Fig 2),
 wherein the circuit carrier (4) and the temperature sensor (3) are arranged in a housing (5),
an electrical connection (metallization of circuit carrier), (¶ 14, II. 1-8) and a heat-
 conducting element (7) are guided out of the housing (5), (Fig 2), 
the heat-conducting element (7) is configured as a rigid pin (7), (7 is a rigid pin 
with a rigid front end 4”) (Fig 1), 
the rigid pin (7) has a thermal connection and a mechanical connection to the 
circuit carrier (4), (¶ 12, II. 1-6), (Fig 2), 
the rigid pin (7) is provided and configured to make a thermal contact with the 
pane (2), (¶ 27, II. 17-21). 
However Mau does not disclose wherein the rigid pin is part of a plug element for 
the electrical connection of the sensor arrangement.
Instead Hartl (In Fig 2) teaches wherein the rigid pin (4) is part of a plug element (plug connection, ¶ 24, II. 1-6) for the electrical connection of the sensor arrangement (8/3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with the rigid pin being part of a plug element for the electrical connection of the sensor arrangement to benefit from processing the generated sensor signals, and regulating the motor vehicle window preventing fogging on the windows which may obstruct the driver’s view of the road condition (Hartl ¶ 11, II. 1-4, ¶ 25, II. 1-5).
Regarding Claim 13, Mau (In Figs 1-3) disclose a sensor arrangement (1) for 
measurement of the temperature of a pane (2), comprising: 
a circuit carrier (4) with a temperature sensor (3) arranged thereon, (Fig 2),
 wherein the circuit carrier (4) and the temperature sensor (3) are arranged in a housing (5),
an electrical connection (metallization of circuit carrier), (¶ 14, II. 1-8) and a heat-
conducting element (7) are guided out of the housing (5), (Fig 2), 
the heat-conducting element (7) is configured as a rigid pin (7), (7 is a rigid pin 
with a rigid front end 4”) (Fig 1), 
the rigid pin (7) has a thermal connection and a mechanical connection to the 
circuit carrier (4), (¶ 12, II. 1-6), (Fig 2), 
the rigid pin (7) is provided and configured to make a thermal contact with the 
pane (2), (¶ 27, II. 17-21). 
However Mau does not disclose wherein the rigid pin is connected thermally to a surface element which makes a larger thermal contact with the pane than the rigid pin itself, and the surface element is part of the electrical connection and part of a plug element.
Instead Hartl (In Fig 2) teaches wherein the rigid pin (4) is connected thermally to a surface element (1/5/6) which makes a larger thermal contact with the pane (20) than the rigid pin (4) itself, (1/5/6 having a larger contact surface area than 4 with 2, naturally would make larger indirect thermal with 20), and the surface element (1/5/6) is part of the electrical connection and part of a plug element (plug connection, ¶ 24, II. 1-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with the rigid pin being connected thermally to a surface element which makes a larger thermal contact with pane than the rigid pin itself, and the surface element being part of the electrical connection and part of a part of a plug element connection to benefit from processing the generated sensor signals, and regulating the motor vehicle window preventing fogging on the windows which may obstruct the driver’s view of the road condition (Hartl ¶ 11, II. 1-4, ¶ 25, II. 1-5).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Mau in view of Hartl and further in view of Hoffmann (US 2004/0144564).
	Regarding Claim 14, Mau (In Figs 1-3) disclose a sensor arrangement (1) for measurement of the temperature of a pane (2), comprising: 
a circuit carrier (4) with a temperature sensor (3) arranged thereon, (Fig 2), wherein the circuit carrier (4) and the temperature sensor (3) are arranged in a housing (5),
an electrical connection (metallization of circuit carrier), (¶ 14, II. 1-8) and a heat- conducting element (7) are guided out of the housing (5), (Fig 2), 
the heat-conducting element (7) is configured as a rigid pin (7), (7 is a rigid pin with a rigid front end 4”) (Fig 1), 
the rigid pin (7) has a thermal connection and a mechanical connection to the circuit carrier (4), (¶ 12, II. 1-6), (Fig 2), 
the rigid pin (7) is provided and configured to make a thermal contact with the pane (2), (¶ 27, II. 17-21). 
	However Mau does not disclose wherein the circuit carrier has at least two layers and one layer been configured as a thermal guide plate.
	Instead Hartl (In Fig 2) teaches wherein the circuit carrier (2/21) has at least two layers (Fig 2) and one layer (21) is configured as a thermal guide plate (21), (¶ 31, II. 7-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl with the circuit carrier having at least two layers and one layer being configured as a thermal guide plate to benefit from ensuring excellent thermal coupling of the sensor unit to the motor vehicle window preventing fogging on the windows which may obstruct the driver’s view of the road condition (Hartl ¶ 11, II. 1-4).
However Mau as modified does not disclose wherein the rigid pin is pressed into the layers of the circuit carrier.
Instead Hoffmann (In Fig 4) teaches wherein the rigid pin (44) is pressed (¶ 29, II. 1-4) into the layers of the circuit carrier (multi-layer printed circuit board, ¶ 13, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Mau with Hartl  and further with Hoffmann with the rigid pin being pressed into the layers of the circuit carrier to benefit from eliminating the stub capacitance (Hoffmann , ¶ 29, II. 1-4).

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-2 and 4-11, the allowability resides in the overall structure of the device as recited in independent Claim 1 and at least in part because Claim 1 recites, “the circuit carrier has at least two electrical conductive layers and one layer of the at least two electrical conductive layers is configured as a thermal guide plate, and wherein the layer configured as the thermal guide plate is thickened and configured with few breakthroughs and interruptions compared the at least one other layer of the circuit carrier”. 
The aforementioned limitation in combination with all remaining limitations of Claim 1 are believed to render said Claim 1 and all Claims dependent therefrom (Claims 2, and 4-11) patentable over the art of record. 
The closest art of record is believed to be that of Mau et al (US 2009/0316751 – hereafter “Mau”).
While Mau Figs 1-3 teach many of the limitations of Claim 1 as per final office action dated 02/02/2022, neither Mau, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claim 1.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835